Mellen C. J.
delivered the opinion of the Court, as follows.
Mary Braddock, the pauper, at the time of her marriage with John Braddock, had her legal settlement in Waldoborough ; and as her husband is an alien and has never been naturalized, she retains that settlement still, unless he has gained a settlement in some other town in this State in virtue of the act oí March 31st 1831. It is clear that he gained none by his residence in Knox at the time of its incorporation, in consequence of his being an alien. Jefferson v. Litchfield 1 Greenl. 196. But it is contended that he gained one in Knox by his dwelling in that town on the ■said 31st of March 1831. The language of our statute of 1831, is different from that of Massachusetts ; it being so general as to embrace aliens as well as citizens ; and such was the intention. We have had occasion to examine this point before ; and we are all satisfied that John Braddock was a person by our law capable of gaining a settlement by residence, dwelling, and having his home in a particular town in this State on the day the act was *457passed. The only remaining question is whether, according to the true intent and meaning of the law he did reside and dwell and have his home in Knox on that day. By the report it appears that in the latter part of 1819, he went into the British provinces for the purpose of laboring ; and has not yet returned. It does not appear what family he had, except his wife. He left her in Knox. Soon after, she went on a visit to her friends in Waldobo-rough, and returned to Knox in the following spring of 1820, where she has continued to reside ever since. From these facts the legal conclusion must be drawn. It was his home in the fall of 1819. It has continued the home of the wife ever since ; for she merely made a visit at Waldoborough. It does not appear that he has any other home in any particular place with intent to remain there ; or that he had on the 21st of March 1821. The case states that Braddock is an alien ; but does not state his national character. If in fact he is an Englishman, and if the case had been silent as to his motive and object in going to the British provinces, his having continued there so long would furnish a strong ground of presumption that he left this part of the country with an intention never to return. But we are pot at liberty in this case to make any inferences as to his motive and object, because the report expressly states that he went to the provinces for the purpose of laboring. And from this circumstance, the legal presumption is that, when the above named act was passed, he was there animo revertendi, rather than animo manendi; and the continuance of his wife in the place where they had dwelt prior to his leaving the town, comes in aid of the legal presumption arising from the other circumstances which we have mentioned. We ought not to presume that a man has abandoned his wife and family and absconded to a foreign country, merely from such an absence, especially when it is stated to have been for purposes of business. . For these reasons we are of opinion that Jote Braddock must be considered as having resided, dwelt and had his home in the town of Knox on the 21st oí March 1821 ; and of course he thereby gained a settlement there; and his wife gained one there also with him, and thus lost her former settlement in Waldoborough.